DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending. Claims dated 02/14/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informality in line 3-4: “…where the scene understanding comprising the control agent…” should be introduced as “…where the scene understanding comprises the control agent…”. Appropriate correction is required.

Claim 8 is objected to because of the following informality in line 2: “…perform a series of a simulations…” should be introduced as “…perform a series of

Claim 17 is objected to because of the following informality in line 3-4: “…where the scene understanding comprising the control agent…” should be introduced as “…where the scene understanding comprises the control agent…”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, claim 14 recites the limitation “refine a low-level control”. Specifically, the term “refine” in this context is indefinite and the metes and bounds of this term are unclear because it is not precisely clear how a low-level control is refined. Furthermore, there is also nothing in applicant’s specification or drawings that define or mention the limitation “refine”. For examination purposes, the limitation “refine a low-level control” has been interpreted as “accept a low-level control”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson et al. (US 8271132 B2), in view of Williams et al. (US 20200047337 A1) and herein after will be referred to as Nielson and Williams, respectively.

Regarding claim 1, Nielson teaches a hybrid control system comprising: a control agent (Fig. 1 robot system 100); 
Examiner understands that “a control agent” as disclosed in applicant’s specification [0005] may be a vehicle or robot.
and a control engine comprising one or more processors (Fig. 1 one or more processors 120), 
wherein the control engine is configured to: install a master plan to the control agent, wherein the master plan comprises a plurality of high-level tasks (Fig. 9 cognitive conduct level 270; Fig. 10B tasks), 
wherein the plurality of high-level tasks includes at least one task for which the control agent is operating at least partially autonomously (col 18 ln.28-49 FIG. 10A illustrates a representative embodiment of how tasks may be allocated between the operator and the robot. For example, teleoperation mode 293 may be configured such that the operator defines tasks, supervises direction, 
wherein the plurality of high-level tasks for the control agent includes at least one task for which the control agent is operating at least partially based on input from a tele-operator (Fig. 10A teleoperation mode 293, shared mode 295, and collaborative tasking mode 296), 
wherein the control agent is configured to operate according to the master plan to, for each high-level task of the high-level tasks, obtain or generate one or more low-level controls and to perform the one or more low-level controls to realize the high-level task (Fig. 3 illustrates a generic robot architecture (GRA) – for any high level task (i.e., the listed “exploration, reconnaissance, search and identify”), low level control signals are generated (i.e, the listed “drive, power, speed, force”) to perform the task), 
Examiner interprets the limitation “low-level task” as control instruction(s) to realize/perform the high-level task. Examiner’s interpretation is consistent with applicant’s disclosure [0008] “…perform the one or more low-level controls to realize the high-level task”.
and wherein the control agent is configured to operate according to the master plan 
While Nielson teaches a master plan comprising a plurality of high level tasks (Fig. 10B plurality of high level tasks -- GoTo 272, Area Search, Patrol etc.); col 16 ln.21-29 Cognitive conduct modules may include conduct such as GoTo 272, wherein the operator may simply give a coordinate for the robot to go to and the robot takes the initiative to plan a path and get to the specified location), Nielson does not explicitly teach that the control agent transitions between the plurality of high-level tasks.
However, Examiner submits that it would have been obvious to a person of ordinary skill in the art that the control agent transitions between the plurality of high level tasks (for example, task transitioning from GoTo task to Area Search/Patrol task), as it is well known in the art, where the robot task transitions from going to the specified location (GoTo task) and then patrolling that specified area (Area Search/Patrol task). 
Even so, Williams in the same field of the art discloses a master plan with high level tasks (Fig. 13-15 plans) and wherein the control agent (Fig. 4 processor 106) is configured to operate according to the master plan to transition between the plurality of high-level tasks ([0090] Once attributed, the attributed model may be used as input to an algorithmic methodology for determining an efficient plan for traversing all required tasks. This methodology may consist of two parts, such as ordering the tasks to be performed and then describing the specific path plan to be taken to the different work areas and within the work areas. Once developed, the robotic platform 100 may commence to follow the plan in an autonomous or semi-autonomous manner to complete the tasks specified in the plan).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Nielson to incorporate Williams to include wherein the control agent is configured to operate according to the master plan to transition between the plurality of high-level tasks, because doing so allows the robot to accomplish multiple tasks in a single run, “for example, the robotic may finish with a first work area on a first level (--first task--) and then utilize an elevator that is identified as a level transition point to proceed to a second work area on a second level (--second task--).” (Williams [0059]).
Nielson further teaches: thereby causing a seamless transition between operating at least partially autonomously and operating at least partially based on input from the tele-operator (col 18 ln.15-27 At the fourth level, referred to as collaborative tasking mode 296, a high level of collaborative tasking may be developed between the operator and the robot using a series of high-level tasks such as patrol, search region or follow path. In collaborative tasking mode 296, operator intervention 291 occurs on the tasking level, while the robot manages most decision-making and navigation; col 51 ln.25-27 Embodiments of the present invention solve many of these problems by supporting seamless levels of interaction based on the operator indirectly controlling the robot),
based at least on a context for the control agent, to operate at least partially autonomously and at least partially based on input from the tele-operator during execution of the master plan (col 18 ln.6-15 At the third level, referred to as shared mode 295, the robot can relieve the operator from the burden of direct control. For example, the robot may use reactive navigation to find a path based on the robot's perception of the environment. Shared mode 295 provides for a balanced allocation of roles and responsibilities. The robot accepts varying levels of operator intervention 291 and may support dialogue through the use of scripted suggestions (e.g., “Path blocked! Continue left or right?”) and other text messages that may appear within a graphical interface.).  
In Nielsen, the transition between operating at least partially autonomously and operating at least partially based on input from the tele-operator is based on environmental conditions (i.e., transition from autonomous control to tele-operated control when path is blocked). Examiner interprets environmental conditions is “a context for the control agent”. Examiner’s interpretation is consistent with applicant’s disclosure [0005] “…master plan based on context for the agent (e.g., environmental conditions)”.

Regarding claim 2, Nielson, as modified (see rejection of claim 1), teaches the system of claim 1.
Nielson also teaches wherein at least one low-level control of the one or more low-level controls obtained for a first high-level task of the one or more high-level tasks is received from the tele-operator (col 16 ln.21-29 Cognitive conduct modules may include conduct such as GoTo 272, wherein the operator may simply give a coordinate for the robot to go to and the robot takes the initiative to plan a path and get to the specified location), 
and wherein at least one low-level control of the one or more low-level controls obtained for a 
second high-level task of the one or more high-level tasks is autonomously determined by the control agent (col 18 ln.22-27 At the highest level, referred to as autonomous mode 297, a robot may behave in a substantially autonomous manner, needing nothing more than being enabled by an operator and perhaps given a very high level command such as, for example, “survey the area,” or “search for humans).  

Regarding claim 3, Nielson, as modified, teaches the system of claim 1.
Nielson also teaches wherein the context comprises one or more of a geolocation of the control agent, a state of the control agent, scene understanding including an uncertainty in the scene where the scene understanding comprising the control agent, an environmental condition, communication conditions, operator experience, or operator state (col 18 ln.6-15 At the third level, referred to as shared mode 295, the robot can relieve the operator from the burden of direct control. For example, the robot may use reactive navigation to find a path based on the robot's perception of the environment. Shared mode 295 provides for a balanced allocation of roles and responsibilities. The robot accepts varying levels of operator intervention 291 and may support dialogue through the use of scripted suggestions (e.g., “Path blocked! Continue left or right?”) and other text messages that may appear within a graphical interface).  

Regarding claim 4, Nielson teaches the system of claim 1, 
Nielson also teaches wherein the control agent is configured to: dynamically adjust, in real-time, the master plan for a high-level task of the one or more high-level tasks from the installed master plan based on one or more of the context or a final output derived using input from the tele-operator (col 18 ln.6-15 The robot accepts varying levels of operator intervention 291 and may support dialogue through the use of scripted suggestions (e.g., “Path blocked! Continue left or right?”) and other text messages that may appear within a graphical interface.)

Regarding claim 5, Nielson, as modified teaches the system of claim 4, 
Nielson also teaches wherein, to dynamically adjust the master plan, the control agent is configured to: trigger back to operating at least partially based on input from the tele-operator due to one or more of a safety environment of the control agent or an uncertainty of a scene comprising the control agent (col 18 ln.6-15 The robot accepts varying levels of operator intervention 291 and may support dialogue through the use of scripted suggestions (e.g., “Path blocked! Continue left or right?”) and other text messages that may appear within a graphical interface).


Regarding claim 6, Nielson, as modified, teaches the system of claim 1.
Nielson also teaches wherein the control engine is configured to: generate the master plan using one or more of historical information, information regarding state of the control agent including either a success state or failure state, capability information for the control agent, or a master plan template for a plurality of control agents (Fig. 3 GRA 200; col 9 ln.19-24 The GRA keeps track of which capabilities are available (e.g., sensors. actuators, mapping systems, communications) on the specific embodiment and uses virtual and stub functions within the class hierarchy to ensure that commands and queries pertaining to capabilities that an individual robot does not have do not cause data access errors; col 42 ln.18-33 FIG. 23 is a diagram illustrating transformation according to path plan process 2204 (FIG. 21). […] Additionally, for the generation of waypoint file 2206, the information in drawing file 2202 also undergoes verifications to determine if input velocities 2200 (FIG. 21) are within the capabilities of the robot.)

Regarding claim 7, Nielson, as modified, teaches the system of claim 1. 
Nielson also teaches wherein the control engine is configured to: build up a map of operations that maps a location relative to the map to at least one of: 1) controls performed by the tele-operator or 2) autonomously-performed low- level controls (col 41 ln.29-36 The user interface 2420 for controlling path plan process 2204 (FIG. 21) enables a user to generate commands in the form of waypoint file 2206 (FIG. 21) for execution by robot 2102, which results in the formation of a virtual rail or track that is followed or traced by robot 2102. The virtual track or rail may be created from an abstraction or may be generated with reference to an available map or other boundary designations of the operating environment.)

Regarding claim 10, Nielson, as modified, teaches the system of claim 1.
Nielson also teaches wherein the control agent is configured to: learn low-level controls to increase a level of autonomy for a given high-level task of the one or more high-level tasks (col 19 ln.24-28 Moreover, for autonomous capabilities to evolve, the RIK is configured such that a robot is able to recognize when help is needed from an operator, other robot, or combinations thereof and learn from these interactions)

Regarding claim 11, Nielson, as modified, teaches the system of claim 1.
Nielson also teaches wherein the control agent comprises a vehicle, a truck, a general-purpose robot, a service robot, a drone, or a warehouse robot (Fig. 19 robot 2102).

Regarding claim 12, Nielson, as modified teaches the system of claim 1.
Nielson does not explicitly teach wherein, to operate according to the master plan, the control agent is configured to: transition between one or more remotely initiated high-level tasks of the plurality of high-level tasks and one or more locally initiated high-level tasks of the plurality of high-level tasks.  
However, Williams in the same field of the art discloses wherein the control agent (Fig. 4 processor 106) is configured to: transition between one or more remotely initiated high-level tasks of the plurality of high-level tasks and one or more locally initiated high-level tasks of the plurality of high-level tasks ([0090] Once attributed, the attributed model may be used as input to an algorithmic methodology for determining an efficient plan for traversing all required tasks. This methodology may consist of two parts, such as ordering the tasks to be performed and then describing the specific path plan to be taken to the different work areas and within the work areas. Once developed, the robotic platform 100 may commence to follow the plan in an autonomous or semi-autonomous manner to complete the tasks specified in the plan).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Nielson to incorporate Williams to include wherein the control agent is configured to: transition between one or more remotely initiated high-level tasks of the plurality of high-level tasks and one or more locally initiated high-level tasks of the plurality of high-level tasks, because doing so allows the robot to accomplish multiple tasks in a single run, “for example, the robotic may finish with a first work area on a first level (--first task--) and then utilize an elevator that is identified as a level transition point to proceed to a second work area on a second level (--second task--).” (Williams [0059]).

Regarding claim 13, Nielson, as modified, teaches the system of claim 1. 
Nielson also teaches wherein the control agent is configured to: output a dynamically changed master plan to an external system for use by another control agent (col 23 ln.10-17 With the robot attributes developed, information from these robot attributes may be available for other modules within the RIK at the cognitive level 270, the robot behavior level 250, and the robot abstraction level 230. In addition, information from these robot attributes may be processed by the RIK and communicated to the robot controller or other robots, as illustrated by the lower portion of FIG. 11; col 24 ln.5-11 After the communication processing is complete, the resultant information may be communicated to, or from, the robot controller, or another robot. For example, the information may be sent from the robot's communication device 155, across the communication link 160, to a communication device 185 on a robot controller, which includes a multi-robot interface 190.)

Regarding claim 14, Nielson, as modified, teaches the system of claim 1.
Nielson also teaches wherein the control agent is configured to: refine a low-level control of the one or more low-level controls based on input from the tele-operator (col 18 ln.6-15 Shared mode 295 provides for a balanced allocation of roles and responsibilities. The robot accepts varying levels of operator intervention 291 and may support dialogue through the use of scripted suggestions (e.g., “Path blocked! Continue left or right?”) and other text messages that may appear within a graphical interface).

Regarding claim 15, Nielson teaches a method for a hybrid control system comprising: (Fig. 1 robot system 100; col 2 ln.61-62 method for controlling a robot); 
Examiner understands that “a control agent” as disclosed in applicant’s specification [0005] may be a vehicle or robot.
installing, by a control engine comprising one or more processors (Fig. 1 one or more processors 120), a master plan to the control agent, wherein the master plan comprises a plurality of high-level tasks (Fig. 9 cognitive conduct level 270; Fig. 10B tasks), 
wherein the plurality of high-level tasks includes at least one task for which the control agent is operating at least partially autonomously (col 18 ln.28-49 FIG. 10A illustrates a representative embodiment of how tasks may be allocated between the operator and the robot. For example, teleoperation mode 293 may be configured such that the operator defines tasks, supervises direction, motivates motion, and prevents collision, in such a way that the robot takes no initiative and the operator maintains control. […] In autonomous mode 297, the robot's initiative may prevent collisions, motivate motion, supervise direction, and define task goals),
wherein the plurality of high-level tasks for the control agent includes at least one task for which the control agent is operating at least partially based on input from a tele-operator (Fig. 10A teleoperation mode 293, shared mode 295, and collaborative tasking mode 296), 
operating, by the control agent, according to the master plan to, for each high-level task of the high-level tasks, obtain or generate one or more low-level controls and to perform the one or more low-level controls to realize the high-level task (Fig. 3 illustrates a generic robot architecture (GRA) – for any high level task (i.e., the listed “exploration, reconnaissance, search and identify”), low level control signals are generated (i.e, the listed “drive, power, speed, force”) to perform the task), 
Examiner interprets the limitation “low-level task” as control instruction(s) to realize/perform the high-level task. Examiner’s interpretation is consistent with applicant’s disclosure [0008] “…perform the one or more low-level controls to realize the high-level task”.
and operating, by the control agent, according to the master plan 
While Nielson teaches a master plan comprising a plurality of high level tasks (Fig. 10B plurality of high level tasks -- GoTo 272, Area Search, Patrol etc.); col 16 ln.21-29 Cognitive conduct modules may include conduct such as GoTo 272, wherein the operator may simply give a coordinate for the robot to go to and the robot takes the initiative to plan a path and get to the specified location), Nielson does not explicitly teach that the control agent transitions between the plurality of high-level tasks.
However, Examiner submits that it would have been obvious to a person of ordinary skill in the art that the control agent transitions between the plurality of high level tasks (for example, task transitioning from GoTo task to Area Search/Patrol task), as it is well known in the art, where the robot task transitions from going to the specified location (GoTo task) and then patrolling that specified area (Area Search/Patrol task). 
Even so, Williams in the same field of the art discloses a master plan with high level tasks (Fig. 13-15 plans) and operating, by the control agent (Fig. 4 processor 106), according to the master plan to transition between the plurality of high-level tasks ([0090] Once attributed, the attributed model may be used as input to an algorithmic methodology for determining an efficient plan for traversing all required tasks. This methodology may consist of two parts, such as ordering the tasks to be performed and then describing the specific path plan to be taken to the different work areas and within the work areas. Once developed, the robotic platform 100 may commence to follow the plan in an autonomous or semi-autonomous manner to complete the tasks specified in the plan).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Nielson to incorporate Williams to include operating, by the control agent, according to the master plan to transition between the plurality of high-level tasks, because doing so allows the robot to accomplish multiple tasks in a single run, “for example, the robotic may finish with a first work area on a first level (--first task--) and then utilize an elevator that is identified as a level transition point to proceed to a second work area on a second level (--second task--).” (Williams [0059]).
Nielson further teaches: thereby causing a seamless transition between operating at least partially autonomously and operating at least partially based on input from the tele-operator (col 18 ln.15-27 At the fourth level, referred to as collaborative tasking mode 296, a high level of collaborative tasking may be developed between the operator and the robot using a series of high-level tasks such as patrol, search region or follow path. In collaborative tasking mode 296, operator intervention 291 occurs on the tasking level, while the robot manages most decision-making and navigation; col 51 ln.25-27 Embodiments of the present invention solve many of these problems by supporting seamless levels of interaction based on the operator indirectly controlling the robot),
based at least on a context for the control agent, to operate at least partially autonomously and at least partially based on input from the tele-operator during execution of the master plan (col 18 ln.6-15 At the third level, referred to as shared mode 295, the robot can relieve the operator from the burden of direct control. For example, the robot may use reactive navigation to find a path based on the robot's perception of the environment. Shared mode 295 provides for a balanced allocation of roles and responsibilities. The robot accepts varying levels of operator intervention 291 and may support dialogue through the use of scripted suggestions (e.g., “Path blocked! Continue left or right?”) and other text messages that may appear within a graphical interface.).  
In Nielsen, the transition between operating at least partially autonomously and operating at least partially based on input from the tele-operator is based on environmental conditions (i.e., transition from autonomous control to tele-operated control when path is blocked). Examiner interprets environmental conditions is “a context for the control agent”. Examiner’s interpretation is consistent with applicant’s disclosure [0005] “…master plan based on context for the agent (e.g., environmental conditions)”.

Regarding claim 16, Nielson, as modified (see rejection of claim 15), teaches the method of claim 1.
Nielson also teaches wherein at least one low-level control of the one or more low-level controls obtained for a first high-level task of the one or more high-level tasks is received from the tele-operator (col 16 ln.21-29 Cognitive conduct modules may include conduct such as GoTo 272, wherein the operator may simply give a coordinate for the robot to go to and the robot takes the initiative to plan a path and get to the specified location), 
and wherein at least one low-level control of the one or more low-level controls obtained for a 
second high-level task of the one or more high-level tasks is autonomously determined by the control agent (col 18 ln.22-27 At the highest level, referred to as autonomous mode 297, a robot may behave in a substantially autonomous manner, needing nothing more than being enabled by an operator and perhaps given a very high level command such as, for example, “survey the area,” or “search for humans).  

Regarding claim 17, Nielson, as modified, teaches the method of claim 15.
Nielson also teaches wherein the context comprises one or more of a geolocation of the control agent, a state of the control agent, scene understanding including an uncertainty in the scene where the scene understanding comprising the control agent, an environmental condition, communication conditions, operator experience, or operator state (col 18 ln.6-15 At the third level, referred to as shared mode 295, the robot can relieve the operator from the burden of direct control. For example, the robot may use reactive navigation to find a path based on the robot's perception of the environment. Shared mode 295 provides for a balanced allocation of roles and responsibilities. The robot accepts varying levels of operator intervention 291 and may support dialogue through the use of scripted suggestions (e.g., “Path blocked! Continue left or right?”) and other text messages that may appear within a graphical interface).  

Regarding claim 18, Nielson teaches the method of claim 15, 
Nielson also teaches comprising: dynamically adjusting, by the control agent, in real-time, the master plan for a high-level task of the one or more high-level tasks from the installed master plan based on one or more of the context or a final output derived using input from the tele-operator (col 18 ln.6-15 The robot accepts varying levels of operator intervention 291 and may support dialogue through the use of scripted suggestions (e.g., “Path blocked! Continue left or right?”) and other text messages that may appear within a graphical interface.)

Regarding claim 19, Nielson, as modified teaches the method of claim 18, 
Nielson also teaches wherein dynamically adjusting the master plan comprises: triggering back to operating at least partially based on input from the tele-operator due to one or more of a safety environment of the control agent or an uncertainty of a scene comprising the control agent (col 18 ln.6-15 The robot accepts varying levels of operator intervention 291 and may support dialogue through the use of scripted suggestions (e.g., “Path blocked! Continue left or right?”) and other text messages that may appear within a graphical interface).

Regarding claim 20, Nielson teaches a non-transitory computer-readable medium including instructions that, when executed, cause one or more processors to (Fig. 1 one or more processors 120):
install a master plan to the control agent, wherein the master plan comprises a plurality of high-level tasks (Fig. 9 cognitive conduct level 270; Fig. 10B tasks), 
wherein the plurality of high-level tasks includes at least one task for which the control agent is operating at least partially autonomously (col 18 ln.28-49 FIG. 10A illustrates a representative embodiment of how tasks may be allocated between the operator and the robot. For example, teleoperation mode 293 may be configured such that the operator defines tasks, supervises direction, motivates motion, and prevents collision, in such a way that the robot takes no initiative and the operator maintains control. […] In autonomous mode 297, the robot's initiative may prevent collisions, motivate motion, supervise direction, and define task goals),
wherein the plurality of high-level tasks for the control agent includes at least one task for which the control agent is operating at least partially based on input from a tele-operator (Fig. 10A teleoperation mode 293, shared mode 295, and collaborative tasking mode 296), 
operate, the control agent according to the master plan to, for each high-level task of the high-level tasks, obtain one or more low-level controls and to perform the one or more low-level controls to realize the high-level task (Fig. 3 illustrates a generic robot architecture (GRA) – for any high level task (i.e., the listed “exploration, reconnaissance, search and identify”), low level control signals are generated (i.e, the listed “drive, power, speed, force”) to perform the task), 
Examiner interprets the limitation “low-level task” as control instruction(s) to realize/perform the high-level task. Examiner’s interpretation is consistent with applicant’s disclosure [0008] “…perform the one or more low-level controls to realize the high-level task”.
and operate the control agent according to the master plan 
While Nielson teaches a master plan comprising a plurality of high level tasks (Fig. 10B plurality of high level tasks -- GoTo 272, Area Search, Patrol etc.); col 16 ln.21-29 Cognitive conduct modules may include conduct such as GoTo 272, wherein the operator may simply give a coordinate for the robot to go to and the robot takes the initiative to plan a path and get to the specified location), Nielson does not explicitly teach that the control agent transitions between the plurality of high-level tasks.
However, Examiner submits that it would have been obvious to a person of ordinary skill in the art that the control agent transitions between the plurality of high level tasks (for example, task transitioning from GoTo task to Area Search/Patrol task), as it is well known in the art, where the robot task transitions from going to the specified location (GoTo task) and then patrolling that specified area (Area Search/Patrol task). 
Even so, Williams in the same field of the art discloses a master plan with high level tasks (Fig. 13-15 plans) and operate the control agent (Fig. 4 processor 106) according to the master plan to transition between the plurality of high-level tasks ([0090] Once attributed, the attributed model may be used as input to an algorithmic methodology for determining an efficient plan for traversing all required tasks. This methodology may consist of two parts, such as ordering the tasks to be performed and then describing the specific path plan to be taken to the different work areas and within the work areas. Once developed, the robotic platform 100 may commence to follow the plan in an autonomous or semi-autonomous manner to complete the tasks specified in the plan).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Nielson to incorporate Williams to include operating the control agent according to the master plan to transition between the plurality of high-level tasks, because doing so allows the robot to accomplish multiple tasks in a single run, “for example, the robotic may finish with a first work area on a first level (--first task--) and then utilize an elevator that is identified as a level transition point to proceed to a second work area on a second level (--second task--).” (Williams [0059]).
Nielson further teaches: thereby causing a seamless transition between operating at least partially autonomously and operating at least partially based on input from the tele-operator (col 18 ln.15-27 At the fourth level, referred to as collaborative tasking mode 296, a high level of collaborative tasking may be developed between the operator and the robot using a series of high-level tasks such as patrol, search region or follow path. In collaborative tasking mode 296, operator intervention 291 occurs on the tasking level, while the robot manages most decision-making and navigation; col 51 ln.25-27 Embodiments of the present invention solve many of these problems by supporting seamless levels of interaction based on the operator indirectly controlling the robot),
based at least on a context for the control agent, to operate at least partially autonomously and at least partially based on input from the tele-operator during execution of the master plan (col 18 ln.6-15 At the third level, referred to as shared mode 295, the robot can relieve the operator from the burden of direct control. For example, the robot may use reactive navigation to find a path based on the robot's perception of the environment. Shared mode 295 provides for a balanced allocation of roles and responsibilities. The robot accepts varying levels of operator intervention 291 and may support dialogue through the use of scripted suggestions (e.g., “Path blocked! Continue left or right?”) and other text messages that may appear within a graphical interface.).  
In Nielsen, the transition between operating at least partially autonomously and operating at least partially based on input from the tele-operator is based on environmental conditions (i.e., transition from autonomous control to tele-operated control when path is blocked). Examiner interprets environmental conditions is “a context for the control agent”. Examiner’s interpretation is consistent with applicant’s disclosure [0005] “…master plan based on context for the agent (e.g., environmental conditions)”.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson, in view of Williams, and in further view of Xiao et al. (US 20180141544 A1) and herein after will be referred to as Xiao.

Regarding claim 8, Nielson, as modified, teaches the system of claim 1.
While Nielson teaches a high-level task of the one or more high-level tasks (Fig. 10B tasks; Fig. 13 path planner), Nielson does not explicitly teach wherein the control engine comprises: a simulator module configured to perform a series of a simulations to determine a set of low-level controls that best achieves a high-level task of the one or more high- level tasks by simulating commands produced by the set of low-level controls and determining whether the simulated commands produced by the set of low-level controls achieves a threshold of success.  
However, Xiao teaches wherein the control engine comprises: a simulator module configured to perform a series of a simulations (Fig. 12 best path engine 1208)
to determine a set of low-level controls that best achieves a high-level task of the one or more high-level tasks by simulating commands produced by the set of low-level controls ([0029] Then, the vehicle can run a Monte Carlo simulation based on the trajectory distribution of objects along with a Monte Carlo tree search and check the collision probability against any simulated trajectory instead. The vehicle attempts to find the path to minimize the collision probability based on a Monte Carlo Tree Search algorithm)
In Xiao, examiner interprets that navigation is a high-level task, and “finding the path to minimize collision” corresponds to the limitation “determining a set of low-level controls that best achieves the high-level task”. Examiner’s interpretation is consistent with applicant’s specification [0078] “Local traffic simulation module 319 may simulate various scenarios and provide the best path for the truck to follow.”
and determining whether the simulated commands produced by the set of low-level controls achieves a threshold of success ([0029] Each child node in the tree search can be weighted and expanded. The child may be randomly selected for expansion with the probability proportional to the weight of the child. At the last level of the tree structure, the vehicle can evaluate the leaf nodes. The leaf node collision probability which including estimation of collision probability for the future steps can be estimated by machine learning models. The product of all non-collision probability of all nodes on the path from the root to the leaf will be the non-collision probability for the path or safety score of the path. […] The path with the highest safety score can represent the safest path for the vehicle)
Examiner Note: The limitation “threshold of success” is mentioned only once in applicant’s disclosure [0048], and comprises of the same language in claim 8. Therefore, Examiner has interpreted the limitation “threshold of success” broadly such that “the highest safety score” is a threshold of success.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the control engine as taught by modified Nielson to incorporate Xiao to include a simulator module configured to perform a series of a simulations to determine a set of low-level controls that best achieves a high-level task of the one or more high-level tasks by simulating commands produced by the set of low-level controls and determining whether the simulated commands produced by the set of low-level controls achieves a threshold of success, because doing so provides the best path for the robot/vehicle to follow.



Regarding claim 9, Nielson, as modified, teaches the system of claim 1.
Nielson also teaches wherein the control engine is configured to: incorporate latency information into calculations performed by a prioritization module such that one or more commands issued by the tele-operator arrive at the agent when they are needed (col 23 ln.46-50 The prioritization 356 operation may be used to determine which information to send ahead of other information based on how important it may be to minimize latency from when data is available to when it is received by an operator or another robot; Fig. 11 timing module 354).
Nielson does not explicitly teach a remote simulation module. 
However, Xiao teaches a remote simulation module (Fig. 12 best path engine 1208).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the modules taught by modified Nielson to incorporate Xiao to include a remote simulation module, because doing so helps determine the best task.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US5231693A: Backes et al. discloses a telerobot system including an operator interface for developing and controlling complex tasks for execution on a remote robot manipulator by developing sequences of parameterized tasks primitives for execution and testing on a local simulator.
US20200050190A1: Patel et al. discloses systems and methods for operating a vehicle by switching between an autonomous control system within the vehicle and a remote operator
US11106218B2: Levinson et al. discloses a teleoperator interface with a teleoperator to influence tasks such as path planning of a vehicle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661